People v Miller (2014 NY Slip Op 07368)





People v Miller


2014 NY Slip Op 07368


Decided on October 29, 2014


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 29, 2014
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
CHERYL E. CHAMBERS
JEFFREY A. COHEN
BETSY BARROS, JJ.


[*1]The People of the State of New York, respondent, 
vCharles Miller, appellant.


Lynn W. L. Fahey, New York, N.Y. (Ellen Fried of counsel), for appellant.
Richard A. Brown, District Attorney, Kew Gardens, N.Y. (John M. Castellano, Johnnette Traill, and William H. Branigan of counsel; Micahel Onah on the brief), for respondent.

DECISION & ORDER
Appeal by the defendant from an order of the Supreme Court, Queens County (Harrington, J.), dated June 28, 2012, which denied his motion for resentencing pursuant to CPL 440.46 on his conviction of criminal possession of a controlled substance in the third degree, which sentence was originally imposed, upon his plea of guilty, on July 7, 1989. Assigned counsel has submitted a brief in accordance with Anders v California (386 US 738) in which she moves for leave to withdraw as counsel for the appellant.
ORDERED that the appeal is dismissed as academic; and it is further,
ORDERED that assigned counsel's application for leave to withdraw as counsel is denied as academic.
Inasmuch as the maximum term of the defendant's sentence expired during the
pendency of this appeal, the appeal has been rendered academic (see People v Paulin, 17 NY3d 238, 242; People v Smith, 120 AD3d 720; People v Verdejo, 112 AD3d 761).
MASTRO, J.P., CHAMBERS, COHEN and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court